PER CURIAM.
Lottie Mae and Anthony Marshall appeal a final summary judgment in favor of Katie Ann Gawel in an automobile negligence action. This court reversed a comparable summary judgment in favor of another defendant, Kathleen Gawel. See Marshall v. Gawel, 696 So.2d 937 (Fla. 2d DCA 1997). Ms. Gawel concedes that Marshall necessitates reversal in this ease as well. Accordingly, we reverse and remand for further proceedings.
Reversed and remanded.
ALTENBERND, A.C.J., and QUINCE and FULMER, JJ., Concur.